Citation Nr: 9911553	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-42 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased rating for an anxiety reaction 
with conversion features, currently rated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from April 1943 to December 1944.

A review of the record reflects that the veteran's son has 
filed supporting argument on his father's behalf.  In 
argument received in July 1996, on a VA substantive appeal 
form, the veteran's son requested to present testimony in 
support of his father's claim before a Member of the Board of 
Veterans' Appeals (Board) at the RO.  A handwritten notation 
on the form indicates that the form could not be accepted as 
a substantive appeal in the veteran's claim because it was 
signed by the veteran's son rather than by the veteran 
himself.  

The RO contacted the veteran's representative in the effort 
to resolve the issue.  The veteran then submitted another VA 
substantive appeal form, bearing his signature.  There are 
two copies of this form on file.  The first, which bears the 
original receipt stamp at the RO, has blank boxes in the 
portion of the form in which the veteran is to indicate if he 
wants a hearing.  Another copy of the form, which bears a 
copy of the receipt stamp noted above, reflects a designation 
of "No" in response to whether the veteran desires a 
hearing.  Based upon this indication, the RO certified the 
appeal to the Board for appellate review.

In May 1998, a photocopy of the son's July 1996 argument, 
indicating a hearing was desired, was received by the RO.  
However, the photocopy was signed and dated in original ink 
by the veteran, himself.  No written explanation for the 
discrepancy in the hearing requests was provided, however.  
Because this form is the last indication of the veteran's 
intent and it contains a request for a hearing before the 
Board and is signed by the veteran, he is entitled to a 
hearing prior to further appellate review.  Such a hearing 
has not been scheduled or conducted. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  To accord 
full due process, therefore, the appeal must be remanded to 
allow a hearing before a traveling Board Member.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Member of the Board.  The 
veteran should be advised of the hearing 
schedule and scheduled for a hearing, 
that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
The veteran should also be advised of the 
waiver requirements and the procedures 
which would be followed if he desires to 
have family members accompany him to the 
hearing and/or present testimony on his 
behalf.  All communications with the 
veteran regarding the scheduling of the 
Travel Board hearing should be documented 
in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

